Case: 21-20270      Document: 00516406981         Page: 1    Date Filed: 07/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 26, 2022
                                   No. 21-20270
                                                                           Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                              Plaintiff—Appellee/Cross-Appellant,

                                       versus

   Brenda Rodriguez,

                                          Defendant—Appellant/Cross-Appellee.


                  Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:17-CR-222


   Before Richman, Chief Judge, and Ho and Engelhardt, Circuit
   Judges.
   Per Curiam:*
          After a two-day jury trial, Brenda Rodriguez was convicted on one
   count of conspiracy to commit healthcare fraud, in violation of 18 U.S.C. §
   1349, and three counts of aiding and abetting healthcare fraud, in violation of
   18 U.S.C. §§ 1347 and 2. Rodriguez contends that the evidence presented at


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.



                                          1
Case: 21-20270     Document: 00516406981           Page: 2   Date Filed: 07/26/2022




                                    No. 21-20270


   trial cannot sustain her conviction on each count, and she challenges the
   legality of her 300-month sentence.
          “Our sufficiency review is highly deferential to the jury’s verdict. We
   will reverse only if no rational jury could have found [Rodriguez] guilty
   beyond a reasonable doubt.” United States v. Mesquias, 29 F.4th 276, 279
   (5th Cir. 2022). Accordingly, we must “accept any reasonable inferences
   that support the verdict and resolve any conflict in the evidence in favor of
   it.” United States v. Sanders, 952 F.3d 263, 273 (5th Cir. 2020).
          We affirm Rodriguez’s conviction on all counts. Rodriguez owned
   and operated QC Medical Clinic. She conspired with Dr. John Ramirez—a
   physician who worked at the clinic—and various home health agencies
   (HHAs) to fraudulently bill Medicare for home health services that were not
   properly authorized, not medically necessary, and, in some cases, not even
   provided. As two insiders testified at trial, Rodriguez herself sold Ramirez’s
   fraudulent home health certifications to HHAs, who in turn used those
   certifications to bill Medicare. The government also presented evidence that
   Rodriguez knew HHAs were paying marketers to recruit patients for home
   health services—a telltale sign of fraud. United States v. Chikere, 751 F.
   App’x 456, 458 (5th Cir. 2018). Rodriguez even promised to show an
   undercover FBI agent how to make money by recruiting patients.
          Based on this evidence, a rational jury could have concluded that
   Rodriguez knew about and willfully joined the conspiracy to commit
   healthcare fraud. See United States v. Alaniz, 726 F.3d 586, 601 (5th Cir.
   2013) (“Circumstantial evidence may establish the existence of a conspiracy,
   as well as an individual’s voluntary participation in it.”) (quotations
   omitted). And the same evidence is likewise sufficient to sustain Rodriguez’s
   conviction on the three counts of aiding and abetting healthcare fraud.




                                         2
Case: 21-20270      Document: 00516406981          Page: 3    Date Filed: 07/26/2022




                                    No. 21-20270


   Sanders, 952 F.3d at 278 (“Typically, the same evidence will support both a
   conspiracy and an aiding and abetting conviction.”) (quotations omitted).
          We also affirm Rodriguez’s 300-month sentence.                Rodriguez
   challenges her sentence on three grounds. First, she claims that the district
   court committed legal error by sentencing her to consecutive terms. We
   disagree. Because the statutory maximum for each count of conviction (120
   months) is less than the total sentence imposed by the district court (300
   months)—which itself is less than the presentence investigation report’s
   (PSR) recommendation—the Sentencing Guidelines called for consecutive
   sentences. See U.S.S.G. § 5G1.2(d).
          Second, Rodriguez claims that the district court imposed a
   procedurally unreasonable sentence by failing to explain its sentence, by
   ignoring the Sentencing Guidelines, and by applying a two-level abuse-of-
   trust enhancement. As for her contention that the district court failed to
   explain its sentence, Rodriguez did not object below, so our review is for plain
   error. And Rodriguez has not shown that “further elaboration would have
   resulted in a shorter sentence,” as required under plain-error review. United
   States v. Horton, 993 F.3d 370, 379 (5th Cir. 2021). Nor is she correct that
   the district court ignored the Sentencing Guidelines. The PSR calculated a
   Guidelines range, and the district court adopted the PSR before departing
   downward.
          Rodriguez objected below to the application of the abuse-of-trust
   enhancement, and the district court did not affirmatively sustain her
   objection.   Determining whether the enhancement applies requires “a
   sophisticated factual determination that we review for clear error.” United
   States v. Miller, 607 F.3d 144, 147–48 (5th Cir. 2010). “A factual finding is
   not clearly erroneous as long as the finding is plausible in light of the record
   as a whole.” United States v. Buck, 324 F.3d 786, 792 (5th Cir. 2003)




                                          3
Case: 21-20270      Document: 00516406981          Page: 4    Date Filed: 07/26/2022




                                    No. 21-20270


   (quotations omitted). We find no clear error in applying the enhancement
   here. See United States v. Read, 710 F.3d 219, 233 (5th Cir. 2012). Although
   Rodriguez contends that she never billed Medicare for health services—and
   thus was not in a position of trust vis-à-vis the program—the PSR states that
   QC billed Medicare under the National Provider Identification number of Dr.
   Ramirez. Rodriguez rejects, but makes no attempt to rebut, the PSR. See
   United States v. Rodriguez, 558 F.3d 408, 412 (5th Cir. 2009) (“When a
   district court relies on information in a PSR, the defendant bears the burden
   of demonstrating that the information is unreliable or untrue.”) (quotations
   omitted).
          Finally, Rodriguez claims that the district court imposed a
   substantively unreasonable sentence. But our review of the substantive
   reasonableness of a sentence is “highly deferential to the sentencing judge,”
   and “[w]e presume that below-Guidelines sentences are substantively
   reasonable.” United States v. Gozes-Wagner, 977 F.3d 323, 343 (5th Cir.
   2020) (quotations omitted). Rodriguez has not rebutted that presumption
   here, because she has not shown that her sentence fails to account for a
   relevant factor, gives significant weight to an improper factor, or represents
   a clear error of judgment in balancing the sentencing factors. Id. at 343–44.
          We now turn to the government’s cross-appeal. The government asks
   us to vacate the district judge’s oral order that appears to permanently bar a
   particular Assistant United States Attorney (AUSA) from appearing in his
   courtroom. See Ueckert v. Guerra, _ F.4th _, No. 22-40263, 2022 WL
   2300431, at *2 (5th Cir. Jun. 27, 2022) (recognizing that an oral order can
   constitute an appealable final judgment).
          District courts have “inherent power to issue sanctions against
   attorneys for bad faith conduct in litigation,” but “the threshold for the
   imposition of such sanctions is high.” Kipps v. Caillier, 197 F.3d 765, 770 (5th




                                          4
Case: 21-20270      Document: 00516406981             Page: 5   Date Filed: 07/26/2022




                                       No. 21-20270


   Cir. 1999). To impose sanctions under its inherent power, “a court must
   make a specific finding that the attorney acted in bad faith.” Id. (quotations
   omitted). Here, the district judge relied on his inherent power, but he did
   not make a specific finding that the AUSA acted in bad faith. The district
   judge therefore abused his discretion in categorically barring the AUSA from
   all future proceedings in his courtroom as a sanction. See id.
                                          ***
          We affirm Rodriguez’s conviction and sentence, and we vacate the
   district judge’s exclusion order.




                                            5
Case: 21-20270      Document: 00516406981           Page: 6   Date Filed: 07/26/2022




                                     No. 21-20270


   James C. Ho, Circuit Judge, concurring:
          In a previous appeal in another case, the United States Attorney’s
   Office for the Southern District of Texas brought to our attention certain
   comments made by a federal district judge. See United States v. Swenson, 894
   F.3d 677 (5th Cir. 2018). According to the USAO, the district judge belittled
   a female Assistant United States Attorney based on her sex, stating: “It was
   lot simpler when you guys wore dark suits, white shirts and navy ties. . . . We
   didn’t let girls do it in the old days.” Id. at 681. Our court unanimously
   agreed that “such comments are demeaning, inappropriate, and beneath the
   dignity of a federal judge.” Id. at 681 n.3.
          Now fast forward to the present case: That same district judge issued
   a verbal order from the bench, excluding that same AUSA from his
   courtroom—not only in this case, but in all future cases as well. By all
   accounts, the district judge issued the order to punish the AUSA for the
   USAO’s appellate briefing in Swenson.
          The court today vacates that order. I concur.
          It is apparent from the transcript of the proceedings that the district
   judge believes he has been falsely accused of discriminating against the
   AUSA based on her sex. But be that as it may, it’s hard to imagine a less
   persuasive way for a judge to rebut the charge that he discriminated against a
   female attorney than by expelling her from his courtroom—not just in one
   case, but in every case that she may bring for the rest of her career.




                                           6